Citation Nr: 9903743	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  98-02 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel



INTRODUCTION

The veteran had active service from July 1965 to May 1969.  
Service in Vietnam is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Reno, Nevada.

In an informal hearing presentation dated in November 1998, 
the veteran's representative conceded that the evidence of 
record does not support the veteran's claim for service 
connection for PTSD due to the lack of a medical diagnosis.  
The representative further contended, however, that the 
evidence does support a claim of service connection for 
schizophrenia and requested adjudication of that claim.  The 
Board believes that, notwithstanding the representative's 
concession with respect to PTSD, the claim of entitlement to 
service connection for PTSD has been certified for appeal and 
must be adjudicated by the Board.  

Since, in the November 1998 informal hearing presentation, 
the veteran's representative requested adjudication of a 
claim for service connection for schizophrenia, that issue is 
referred to the RO for appropriate action.
 

FINDING OF FACT

There is no current diagnosis of PTSD of record.


CONCLUSION OF LAW

The veteran's claim for PTSD is not well grounded.  38 
U.S.C.A. 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for post-traumatic 
stress disorder (PTSD).  

Relevant law and regulation

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. 3.304(f).

Well grounded claims

The threshold question in any case is whether a claimant has 
presented evidence of a well-grounded claim.  The United 
States Court of Veterans Appeals (Court) has defined a well-
grounded claim as a claim which is plausible, that is 
meritorious on its own, or is capable of substantiation.  If 
he has not filed such a claim, the appeal must fail.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Case law provides that, although 
a claim need not be conclusive to be well grounded, it must 
be accompanied by evidence. A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Where the determining issue is 
a question of medical diagnosis or medical causation, lay 
assertions cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded. 

Factual Background

The veteran had honorable service from July 1965 to May 1969.  
He served as an infantryman in Vietnam and was awarded, inter 
alia, the Combat Infantryman Badge (CIB).

The veteran's psychiatric condition was clinically evaluated 
as normal at his enlistment examination which was conducted 
in February 1965.  On the accompanying report of medical 
history completed by the veteran, he did not note the 
presence of any depression or excessive worry.  At his 
separation examination, conducted in May 1969, the veteran's 
psychiatric condition was again clinically evaluated as 
normal.  The simultaneously completed report of medical 
history reflected that the veteran reported depression or 
excessive worry.  He described himself as "nervous".  The 
examiner noted that the veteran's description of symptoms was 
of no medical significance.

The veteran was incarcerated in 1987 for second degree 
murder.  His psychiatric records from Ely State Prison dated 
from October 1987 to December 1996 are of record.  An October 
1987 record reflects that the veteran was previously held at 
"Lake Crossing", which appears to be an institution for the 
criminally insane.  The veteran, by history, had been 
delusional and paranoid since 1981.  In April 1990, the 
senior prison psychiatrist opined that the veteran had no 
mental illness.  However, in June, 1991, the same physician 
considered the veteran's history and interview to be 
consistent with a diagnosis of paranoid schizophrenia.  In 
April 1996, the veteran's condition was characterized as 
chronic schizophrenia, disorganized type.  

The veteran filed a claim for service connection for PTSD in 
June 1996.  The RO requested him to provide a list of 
stressors experienced in service.  The veteran responded in 
September 1996 that he was in combat situations for 
approximately eighteen months and was in Vietnam from August 
1967 to May 1969.

Received in October 1996 was a completed attachment form 
filed in conjunction with another application for service 
connection for PTSD.  The form reflected that the veteran 
alleged to have been a combat infantry leader on long range 
patrols.  It also indicated that he saw extensive combat in 
the Lai Khe vicinity.

The veteran underwent a PTSD examination in April 1997.  The 
examiner met with the veteran for approximately 25 minutes at 
the prison in which he was incarcerated.  The interview was 
terminated early by the veteran, who refused to cooperate.  
The examiner reviewed the veteran's claims file prior to 
rendering his diagnosis.  He recounted a history of the 
veteran's service in Vietnam which included two tours.  He 
noted that the veteran's mother indicated that the veteran 
had difficulty after his second tour and "flipped out" when 
he returned home, did not hold a job after service, and 
refused to receive treatment for his mental problems.  The 
examiner also noted that the veteran would isolate himself at 
home for days and weeks and refuse to leave.  He committed 
murder in 1984, was convicted, and is now incarcerated.  
During the interview, the veteran indicated that he was very 
angry and hated psychiatrists.  He was hostile during the 
interview and would often answer questions with either yes or 
no, even though such answers were inappropriate.  He appeared 
to respond to internal stimuli.  He denied homicidal or 
suicidal ideation, nightmares or other difficulties 
associated with Vietnam.  The examiner stated that the 
veteran has some type of psychotic illness, consistent with 
chronic paranoid schizophrenia.  The examiner further stated 
that the history "is consistent with a psychotic illness, 
most likely occurring during his last tour of Vietnam".  The 
examiner indicated that he could not ascertain whether the 
veteran had PTSD as he would not give any information about 
stressors or symptoms related to PTSD.  The diagnosis was 
chronic paranoid schizophrenia with a GAF of somewhere 
between 25 and 35 .

The record also contains numerous letters from the veteran's 
mother dated from March 1985 through November 1998.

Analysis

The veteran has filed a claim for service connection for 
PTSD.  As set forth above, service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. 3.304(f).  

The veteran served two tours as an infantryman in Vietnam and 
was awarded the CIB.  In-service stressors are accordingly 
conceded under 38 C.F.R. § 3.304(f).  However, the VA 
examiner noted in his April 1997 examination report that he 
was unable to ascertain whether the veteran had PTSD because 
he would not give him any information about any symptoms of 
PTSD.  The examiner's diagnosis was chronic paranoid 
schizophrenia.  

There is no medical evidence which indicates that the veteran 
has PTSD; the other medical evidence of record, consisting of 
evaluations while the veteran has been incarcerated, points 
to a diagnosis of schizophrenia.

In the November 1998 Informal Hearing Presentation, the 
veteran's representative acknowledged that the evidence of 
record did not support the issue of service connection for 
PTSD, due to the lack of a diagnosis.  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).   In Rabideau v. Derwinski, 2 
Vet. App. 141 (1992), the Court held that the failure to 
demonstrate that a disability is currently manifested 
constitutes failure to present a plausible or well-grounded 
claim.  Since there is no diagnosis of PTSD, this claim is 
denied as not well grounded.

Additional matters

Although the Board has disposed of this claim on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well-grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well-
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, 
namely, a current diagnosis of PTSD.  See Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).  This decision serves to 
further inform the veteran of the type of evidence needed to 
make his claim of entitlement to service connection for PTSD 
well grounded.



ORDER

A well-grounded claim not having been submitted, service 
connection for PTSD is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  

  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).

